DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 56 is objected to because of the following informalities:  Claim 56 depends on claim 54, which is a cancelled claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42, 43, 56, and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al (US 2013/0217804).
With regards to claims 42 and 43, Campbell teaches a curable composition (abstract) that contains a reactive liquid modifier that is an acetoacetate ester of a polyol that is a vegetable oil (abstract, 0037, and 0040) and reacting the compound to form a polymer (0042).
With regards to claim 56, Campbell teaches the composition to be used as a coating on metal surfaces (0110).
With regards to claim 61, Campbell teaches the composition to be formed from reacting a polyamine (0031).

Claims 42-43, 52, 55-56, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietschmann (DE 000010225367).
With regards to claims 42 and 43, Pietschmann teaches a reaction product of vegetable oils (page 1) with esters of acetoacetic acid (page 1) and polyols (page 3 example 4) and crosslinking (page 1).
With regards to claim 52, Pietschmann teaches the composition to include water and a formic acid (example 1) (reading on a Lewis acid).
With regards to claim 55, Pietschmann teaches the reaction to be added followed by heating to 120-140°C (ABB 4) for 90 minutes (abb. 4).
With regards to claim 61, Pietschmann teaches the reaction to occur with diisocyanate compounds (page 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references further teach the process of claim 42: Barucha et al (US 6,204,343) and Witzeman npl (1991, J. Org. Chem., 56, 1713-1718).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763